Opinion filed January 26, 2012




                                            In The


   Eleventh Court of Appeals
                                          __________

                                    No. 11-11-00224-CR
                                        __________

                        CESAR CHAVEZ GARCIA, Appellant

                                               V.

                              STATE OF TEXAS, Appellee


                           On Appeal from the 70th District Court
                                    Ector County, Texas
                              Trial Court Cause No. A-36,416



                           MEMORANDUM                  OPINION
       Pursuant to a plea agreement, Cesar Chavez Garcia pleaded guilty in 2009 to the offense
of aggravated robbery with a deadly weapon. The trial court deferred a finding of guilt, placed
him on deferred adjudication community supervision for a term of five years, and assessed a fine
of $500. In 2011, the State filed a motion to proceed with an adjudication of guilt, alleging
multiple violations of the terms and conditions of community supervision. The trial court heard
the motion to proceed on July 7, 2011. Appellant pleaded “true” to all of the alleged violations
except one that the State abandoned. At the conclusion of the hearing, the trial court found the
remaining allegations to be true, adjudicated appellant guilty of the charged offense, and
assessed his punishment at confinement in the Institutional Division of the Texas Department of
Criminal Justice for a term of fifteen years and a fine of $500. We dismiss the appeal.
       Appellant’s court-appointed counsel has filed a motion to withdraw. The motion is
supported by a brief in which counsel professionally and conscientiously examines the record
and applicable law and states that he has concluded that the appeal is frivolous. Counsel has
provided appellant with a copy of the brief and advised appellant of his right to review the record
and file a response to counsel’s brief. A response has not been filed.1 Court-appointed counsel
has complied with the requirements of Anders v. California, 386 U.S. 738 (1967); In re
Schulman, 252 S.W.3d 403 (Tex. Crim. App. 2008); Stafford v. State, 813 S.W.2d 503 (Tex.
Crim. App. 1991); High v. State, 573 S.W.2d 807 (Tex. Crim. App. 1978); Currie v. State, 516
S.W.2d 684 (Tex. Crim. App. 1974); Gainous v. State, 436 S.W.2d 137 (Tex. Crim. App. 1969);
and Eaden v. State, 161 S.W.3d 173 (Tex. App.—Eastland 2005, no pet.).
       Following the procedures outlined in Anders and Schulman, we have independently
reviewed the record, and we agree that the appeal is without merit and should be dismissed.
Schulman, 252 S.W.3d at 409. In this regard, a plea of true standing alone is sufficient to
support a trial court’s decision to revoke community supervision and proceed with an
adjudication of guilt. See Moses v. State, 590 S.W.2d 469, 470 (Tex. Crim. App. 1979).
       We note that counsel has the responsibility to advise appellant that he may file a petition
for discretionary review with the clerk of the Texas Court of Criminal Appeals seeking review
by that court. TEX. R. APP. P. 48.4 (“In criminal cases, the attorney representing the defendant
on appeal shall, within five days after the opinion is handed down, send his client a copy of the
opinion and judgment, along with notification of the defendant’s right to file a pro se petition for
discretionary review under Rule 68.”). Likewise, this court advises appellant that he may file a
petition for discretionary review pursuant to TEX. R. APP. P. 68.
        The motion to withdraw is granted, and the appeal is dismissed.


                                                                                           PER CURIAM
January 26, 2012
Do not publish. See TEX. R. APP. P. 47.2(b).
Panel consists of: Wright, C.J.,
McCall, J., and Kalenak, J.




       1
        By letter, this court granted appellant thirty days in which to exercise his right to file a response to counsel’s brief.

                                                                2